
	
		II
		112th CONGRESS
		1st Session
		S. 523
		IN THE SENATE OF THE UNITED STATES
		
			March 9, 2011
			Mr. Schumer (for
			 himself, Mrs. Feinstein,
			 Mr. Nelson of Florida,
			 Mrs. McCaskill, and
			 Mr. Tester) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for enhanced criminal penalties for
		  individuals who file a SEVP certification petition under false
		  pretenses.
	
	
		1.Visa fraud
			(a)Criminal
			 penaltyChapter 75 of title
			 18, United States Code, is amended by adding at the end the following:
				
					1548.Filing of
				certification petition under false pretensesAny person who knowingly, and for pecuniary
				gain, while representing himself or herself as a principal, officer, or
				director of an educational institution, files a petition for certification or
				recertification with the Student and Exchange Visitor Program for attendance at
				such institution of nonimmigrant students under subparagraph (F)(i) or (M)(i)
				of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C.
				1101(a)(15)) under false pretenses, or attempts or conspires to do so, shall be
				fined under this title, imprisoned not more than 15 years, or
				both.
					.
			(b)Clerical
			 amendmentThe table of sections for chapter 75 of title 18,
			 United States Code, is amended by adding at the end the following:
				
					
						1548. Filing of certification petition under false
				pretenses.
					
					.
			2.Sentencing
			 guidelinesPursuant to its
			 authority under section 994 of title 28, United States Code, the United States
			 Sentencing Commission shall amend the Federal Sentencing Guidelines and policy
			 statements to reflect the penalties applicable to persons convicted of
			 violating section 1548 of title 18, United States Code, as added by section
			 1.
		
